Citation Nr: 1600723	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to September 3, 1997 for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to an effective date prior to September 3, 1997 for the award of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A July 2009 rating decision granted entitlement to a TDIU from September 1, 2007; Chapter 35 benefits were also granted from that date.  The Veteran disagreed with the assigned effective dates.  In an April 2011 rating decision, the RO granted an earlier effective date of September 3, 1997 for the award of TDIU.  A statement of the case (SOC) was issued in February 2014 and the Veteran perfected his appeal in April 2014.

A July 1998 rating decision denied the Veteran's claim of entitlement to service connection for a cervical spine disability.  The Veteran perfected an appeal of the denial and, in an April 2010 decision; the Board denied service connection for a cervical spine disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacating, in part, the portion of the Board's April 2010 decision that denied the claim of service connection for a cervical spine disorder.  The issue was remanded to the Board for development consistent with the Joint Motion.  In March 2011, the Board remanded the issue to the RO for further development.  In a June 2012 Board decision, the claim of entitlement to service connection for a cervical spine disability was again remanded.  The VA Appeals Management Center (AMC) continued the previous denial in an April 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.
In a February 2014 SOC, the RO denied the Veteran's claims of entitlement to increased ratings for disabilities of the shoulders, as well as entitlement to earlier effective dates for the grant of service connection for the shoulder disabilities.  The Veteran did not perfect a timely appeal of this decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).  Accordingly, these matters are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The issues of entitlement to earlier effective dates for the award of TDIU and Chapter 35 benefits are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for a cervical spine disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim of entitlement to service connection for a cervical spine disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written request to withdraw the appeal of his claim of entitlement to service connection for a cervical spine disability in July 2014, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to said issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a cervical spine disability is dismissed.


REMAND

After having considered the matter, and for the reasons expressed immediately below, the Board finds that the issues remaining on appeal must be remanded for further evidentiary development.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2015).

Service connection for bilateral claw feet with tarsal tunnel syndrome was granted in a July 1997 rating decision, at which time a 30 percent rating was assigned, effective May 4, 1993.  The Veteran filed a notice of disagreement (NOD) in November 1997 in which he asserted entitlement to an increased rating for the bilateral claw feet disability, as well as entitlement to a TDIU.  He filed a formal claim for TDIU in February 1998.  A July 1998 rating decision awarded an earlier effective date of September 11, 1992 for the grant of service connection for bilateral claw feet.  In an April 2011 rating decision, the Veteran was awarded entitlement to a TDIU from September 3, 1997, the date he met the schedular criteria for a TDIU.

Accordingly, as the TDIU claim was asserted along with the claim of entitlement to an increased initial disability, the Board will consider the Veteran's entitlement to a TDIU from September 11, 1992.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (entitlement to a TDIU is an element of all claims for an increased rating and all appeals for a higher initial rating); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009).

Review of the claims file demonstrates that, prior to September 3, 1997, the Veteran was only service-connected for bilateral claw foot, evaluated as 50 percent disabling.  Therefore, he did not meet the schedular criteria for TDIU prior to September 3, 1997.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. §§ 3.400, 4.16(a).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, the evidence of record demonstrates that the Veteran has a tenth grade education and last worked in 1988 as a self-employed farmer.  See, e.g., the vocational assessment dated February 2010 and the Veteran's application for TDIU dated February 1998.  Notably, in an October 1997 disability examination, the examiner opined that the Veteran was permanently and totally disabled due to cervical, lumbar, and feet problems.  Similarly, in an October 1997 statement, Dr. R.B. opined that the Veteran "is obviously and totally and permanently disabled with cervical, lumbar, and feet problems."  Also of record, is a February 2010 Vocational Assessment, which was conducted at the request of the Veteran's attorney for the purpose of determining whether the Veteran's claw feet precluded him from substantially gainful employment.  Notably, the February 2010 examiner concluded that the Veteran's progressively worsening bilateral foot disabilities adversely affected his ability to stay on his feet for any length of time or to do anything strenuous, and he was unable to work full time since 1983 or in any capacity since 1986.  The examiner further stated that, even if healthy, the Veteran would be deemed not a candidate for anything other than unskilled occupations, which require good manual and physical dexterity, as the Veteran's limitations from his claw feet rendered him incapable of functioning in these types of settings.  The examiner concluded that the Veteran's claw feet have resulted in his inability to secure or follow substantial gainful employment on a consistent basis since 1983.  See the vocational assessment dated February 2010.

The Board recognizes that the matter of the Veteran's entitlement to an extraschedular evaluation for the initial rating for bilateral claw feet with tarsal tunnel syndrome was previously referred to the Director of Compensation Service.  However, the Director's December 2011 opinion was limited to the criteria for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and did not address the Veteran's entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).

Thus, in consideration of the evidence of record, the Board finds that the matter of entitlement to a TDIU prior to September 3, 1997 should be referred to the Director of Compensation Service to determine if extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

As the Veteran's claim of entitlement to an earlier effective date for the award of Chapter 35 benefits is inextricably intertwined with the pending claim of entitlement to an earlier effective date for TDIU, the Board will defer consideration of the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate vocational expert to obtain a TDIU opinion with respect to the Veteran's service-connected disability (bilateral claw foot) prior to September 3, 1997.  The claims file must be made available to, and reviewed by, the examiner.

The examiner must set forth pertinent facts regarding the Veteran's medical history, education and employment history.  The examiner is requested to indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral claw feet with tarsal tunnel syndrome alone, and without consideration of his age or nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation in light of his education and occupational experience from September 11, 1992 (the effective date of service connection for bilateral claw feet) to September 3, 1997.

If the answer to the above question is in the negative, the examiner must discuss the type or types of employment in which the Veteran would have been capable of engaging, given his skill set and educational background.

A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should state so and explain why.  Any additional development indicated by the examiner that would facilitate a non-speculative opinion must be conducted. 

2.  Then, refer the case to the Director of Compensation Service for an initial determination as to whether the Veteran is entitled to an extraschedular award based upon TDIU pursuant to 38 C.F.R. § 4.16(b) from September 11, 1992 (the effective date of service connection for bilateral claw feet) to September 3, 1997.  The rating board should include a full statement of all factors having a bearing on the issue.

3.  After completing the above, and any additional notification and/or development deemed warranted by the record, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and allow appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


